DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been entered.
Claims 1 and 13-14 have been amended, and clams 4-5, 7-9, and 20-21 have been canceled.  It is noted that prior rejections of claims 4-5, 7-9, and 20-21 are moot in view of the cancellation of those claims.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the prior rejections of claims under 35 USC 103 (although the amended claims remain obvious for the reasons given below).  Claims 1, 6, 10, 13-14, 17-19 and 22 remain rejected for the reasons given below.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Election/Restrictions
Applicant’s election of Group I in the reply filed on June 8, 2020 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 8, 2020.
Applicant's election with traverse of the species of SP140 in the reply filed on June 8, 2020 is again acknowledged.  
Claims 2 and 15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 8, 2020.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 10 and 14 are indefinite over the recitation of the limitation a/the “CpG site close to the transcription start site of SP140” in independent claim 1 (see each of a), b), and c) of the claim), as “close” is a relative term for which a clear, limiting definition has not been provided.  It is noted that the specification recites one example of a particular boundary for “close”, at paragraph 37, stating “(a CpG site close (<50 bp) 
Claims 1, 6, 10, and 14 are also indefinite because it is unclear whether the claims embrace the use of multiple biomarkers, or are limited to a single, particular biomarker (the recited “CpG site close to the transcription start site of SP140”).  Claim 1 initial refers to “at least one biomarker”, suggesting that the claims may encompass multiple biomarkers; however, the claim subsequently states that “the at least one biomarker is a CpG site....”, suggesting a limitation of a single particular biomarker (and this latter interpretation is supported by the references in the dependent claims to “the biomarker”).  Clarification is therefore required, as there are different reasonable interpretations of the claims that have different boundaries.
Claims 1, 6, 10, and 14 are indefinite over the recitation of the limitation “administering a course of treatment based on detection of hypermethylation of the CpG site close to the transcription start site of SP140 in the biological sample of the patient”.  First, as it is not clear what site(s) are embraced by this language (as discussed above), it is further unclear what would/would not constitute “hypermethylation” within the context of the claim (and thus what triggers an “administering” as set forth in the 
Claim 14 is further indefinite over the limitation “diagnosing the subject...when the level of methylation of a biomarker is increased”.  It is not clear whether the recitation “a biomarker” refers to the previously referenced “at least one biomarker” (which is suggested by the reference to “the level of methylation” being “increased”), or whether this claim simply encompasses any “biomarker” (which is the literal interpretation of the claim language).  To the extent that the claim may encompass any biomarker, the claim is also indefinite with regard to what is meant by an “increased” level of methylation (as no point of comparison is provided for the “biomarker” of claim 14).  Clarification is therefore required with regard to how claim 14 relates to and further limits claim 1.
Claims 13, 17-19, and 22 are indefinite because it is unclear whether the claims embrace the use of multiple biomarkers, or are limited to a single, particular biomarker (SP140).  Claim 13 initial refers to “at least one biomarker”, suggesting that the claims may encompass multiple biomarkers; however, the claim subsequently states that “the at least one biomarker is SP140” and recites “the SP140 biomarker”, suggesting a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 10, 13-14, 17-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al (US 2009/0264306 A1 [Oct. 2009]; cited in IDS) in view of Yamazaki et al (Epigenetics 7(2):201 [Feb 2012]; cited in IDS) and Deneberg et al (Leukemia 24:932 [2010]; cited herein).

Independent claim 13 as amended is drawn to a method of treating AML comprising determining “the level of methylation of at least one biomarker in a biological sample of the subject, wherein the at least one biomarker is SP140”, comparing the level with the level of methylation of SP140 in NPB, “identifying the subject as likely being responsive to treatment with chemotherapy when the level of methylation of the biomarker is hypomethylated in the sample of the subject compared with the level of methylation of SP140” in NPB, and “administering chemotherapy to the subject”.  It is noted that this claim language does not link the “administering” of chemotherapy to any prior step, and that the claims thus embrace any administering of chemotherapy to the subject; further, the “identifying” is clearly a conditional method step (as the claim states “when the level....is hypomethylated”).


With regard to all claims, Caldwell et al teach detecting “over 70 genomic loci as being hypermethylated” in association with AML (paragraph 195), but do not teach determining the level of methylation of the gene SP140, or of any CpGs “close to the transcription start site” of SP140. Caldwell et al also employ bone marrow samples in their analysis of subjects with AML, and thus fail to teach the use of blood samples, and of a NPB control, in their methods.  With regard to claim 13 and its dependent claims, Caldwell et al also fail to disclose a method comprising administering chemotherapy to a subject meeting the requirements of the claims.
Yamazaki et al disclose detecting altered methylation (specifically hypermethylation) of SP140 in chronic myelomonocytic leukemia (CMML) patients exhibiting mutant TET2, teaching that DNA methylation levels of SP140 (as well as AIM2) “are good markers for detecting TET2 mutations (see entire reference, 
Deneberg et al, like Caldwell et al, disclose that altered methylation of “promoter-specific CpG islands” is associated with AML (see entire reference).  Deneberg et al teach that analysis of such methylation may be performed using DNA extracted from bone marrow or peripheral blood (see, e.g., page 932, right column), and Deneberg et al also disclose performing such methods on subjects to whom “standard induction chemotherapy” was given (page 932, right column).
In view of the teachings of Caldwell et al, Yamazaki et al, and Deneberg et al, it would have been prima facie obvious before the effective filing date of the claimed invention to have modified the method of Caldwell et al so as to have included determining and compared methylation of SP140 (particularly at any promoter region CpG site) when practicing the method, and further to have employed DNA from peripheral blood for both test and control samples, and to have administered standard 

With regard to applicant’s traversal of July 23, 2021 pertaining to the prior rejection of claims under 35 USC 103 over Caldwell et al in view of Yamazaki et al, it is noted that these arguments have been reviewed and considered; however, the amended claims are obvious over the combination of references now set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634